Norval, C. J.
The Moline, Milburn & Stoddard Company brought two actions in justice’s court against James Harold and J. C. Christensen, each suit being upon a promissory note executed by the defendants. Judgments were rendered against them, and thereupon they prosecuted appeals to the district court, where the suits were consolidated by stipulation of the parties. There was a trial in the court below to a jury, with a verdict in favor of the plaintiff in the sum of $260.23, upon which judgment was rendered on *619May 26, 1893. Afterwards, on the 5th day of July, 1893, judgment for said amount, on motion of the plaintiff, was likewise rendered by the court against Swan Peterson and Mada D. Peterson, sureties on the appeal undertakings. J. C. Christensen,,James Harold, and the Petersons prosecute error, they having filed in this court a joint petition in error. An examination of the several errors therein assigned discloses not one which affects all the plaintiffs in error jointly. The ease is. therefore controlled by Gordon v. Little, 41 Neb., 250, and Small v. Sandall, 45 Neb., 306, where it was held that a petition in error is indivisible, and when made jointly by several parties it will be overruled as to all if it cannot be sustained as to all.
Judgment affirmed.